Title: From Thomas Jefferson to Robley Dunglison, 17 November 1825
From: Jefferson, Thomas
To: Dunglison, Robley


                        Dear Doctor
                        
                            Monto
                            Nov.
                    I certainly cannot say that I am well, but as much so probably as I ever shall be. I expect to be subject to vacillation of better and worse. my intervals  have averaged thro’ this month an hour in the day and ¾ in the night with particular instances of 1¾ . The day before yesterday I rode about my garden in a walk half an hour, without any inconvenience at that time or since, and found it more  reviving than in a carriage. I suppose therefore that with care and laudanum I may  consider myself  in what  is to be my habitual state. it is time therefore now to recollect  our compromise from the date of which you promised to recieve compensn for future kindnesses from me as well as others. I therefore  pray you to let me know  what I am in your debt. it is convenient to  pay it now, and more so possibly then it might be at some other time.I send you the plan of a new Medical school, approaching nearer to us. I send also the Introductory lecture. it will possess you exactly of the state of Medical instrn in the US. it is also a specimen of our proficiency in the art of puffing, shewing that if others will not  declare that we are the first of the human race in science as in every thing else, we can  declare it ourselves. whether is the transcendent puff pa. 36. ‘if in 60. y. we have produced the best  system of medical educn, the most perfect code of medical practice, the best practical and elementary books, and some of the most eminent physicians and surgeons of any age or country’  (even Hippocratus is not exempt,) whether I ask is this a proof of the facts, or that the author had never seen, read, or know what is out of his own country. still you will get from him a knolege of what is in it.affectionate and respectful salutns